Citation Nr: 1040954	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  05-30 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
peptic ulcer disease. 

2.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as nerves and nervous condition. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for joint 
pain of the left ankle as a qualifying chronic disability under 
38 C.F.R. § 3.317. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for joint 
pain of the right shoulder as a qualifying chronic disability 
under 38 C.F.R. § 3.317. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for joint 
pain of the right hand as a qualifying chronic disability under 
38 C.F.R. § 3.317. 

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a liver 
disorder.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pancreatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1977 to October 
1997.

This matter is on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

This case was remanded by the Board in February 2009 for further 
development and that development was sufficiently accomplished.  

In consideration of a recent Court decision, the Board has 
recharacterized the Veteran's psychiatric claim, as is now stated 
on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

The issues of service connection for an acquired psychiatric 
disorder and whether new and material evidence has been submitted 
to reopen a claim for service connection for right shoulder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Peptic ulcer disease is manifested by subjective complaints 
of gastric pain, bloating, burping, heartburn, and reflux; 
objective findings include no active ulcer disease. 

2.  In a May 1998 rating decision, the RO denied a claim for 
joint pain of the left ankle and right hand as due to an 
undiagnosed illness.  The Veteran was notified of this decision 
and apprised of his appellate rights but he did not perfect his 
appeal.  This is the last final denial on these two issues.  

3.  With respect to the left ankle, the evidence added to the 
record since May 1998 relates to an unestablished fact necessary 
to substantiate the claim.

4.  With respect to the right hand, the evidence added to the 
record since May 1998 is new but does not relate to an 
unestablished fact necessary to substantiate the claim or 
otherwise raise a reasonable possibility of substantiating the 
claim.

5.  In a November 1998 rating decision, the RO denied a claim for 
a liver disorder.  The Veteran was notified of this decision and 
apprised of his appellate rights but he did not appeal.  This is 
the last final denial for a liver disorder.  

6.  The evidence added to the record since November 1998 is new 
but does not relate to an unestablished fact necessary to 
substantiate the claim for a liver disorder or otherwise raise a 
reasonable possibility of substantiating the claim.

7.  In an August 1998 rating decision, the RO denied a claim for 
pancreatitis.  The Veteran was notified of this decision and 
apprised of his appellate rights but he did not perfect his 
appeal.  This is the last final denial for pancreatitis.  

8.  The evidence added to the record since August 1998 is new but 
does not relate to an unestablished fact necessary to 
substantiate the claim for pancreatitis or otherwise raise a 
reasonable possibility of substantiating the claim.

9.  A chronic left ankle disorder was not manifest during 
service; chronic left ankle pathology was not identified until 
2006.  The current left ankle subchondral cyst is unrelated to 
service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for peptic 
ulcer disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7305 (2010).

2.  The May 1998 rating decision denying service connection for 
joint pain of the left ankle and right hand as a qualifying 
chronic disability under 38 C.F.R. § 3.317 is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010).

3.  New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for joint pain in the 
left ankle.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.156 
(2010).

4.  New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for joint pain in 
the right hand.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 
7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.156 
(2010). 

5.  The November 1998 rating decision denying service connection 
for a liver disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

6.  New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a liver 
disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.156 
(2010). 

7.  The August 1998 rating decision denying service connection 
for pancreatitis is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

8.  New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for pancreatitis.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2010). 

9.  A left ankle subchondral cyst disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
his claims.  

Increased Rating for Peptic Ulcer Disease

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified in 38 
C.F.R. Part 4 (2010), which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficient to identify the disease and the resulting disability 
and above all, coordination of the rating with the impairment of 
function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produces a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia, and 
disturbances in nutrition.  

Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of the 
Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  
See 38 C.F.R. § 4.113 (2010).  

Ratings under DCs 7301 through 7329, inclusive, 7331, 7342, and 
7345 to 7348 will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with evaluation to 
the next higher evaluation where the severity of the overall 
disability warrants such evaluation.  See 38 C.F.R. § 4.114.

The Veteran's peptic ulcer disease was evaluated as 10 percent 
disabling under 38 C.F.R. § 4.114, DC 7305 (duodenal ulcer).  A 
10 percent rating is assigned for mild duodenal ulcer with 
recurring symptoms once or twice yearly.  A 20 percent rating is 
assigned for moderate duodenal ulcer with recurring episodes of 
severe symptoms 2 or 3 times a year averaging 10 days in duration 
or with continuous moderate manifestations.  

Following his September 2003 claim seeking an increased rating, 
the Veteran submitted a private fluoroscopic and radiographic 
examination report dated November 2003 of the upper gastro-
intestinal (GI) tract.  This report noted no active crater ulcer 
was seen.  

The Veteran was afforded a VA stomach, duodenum examination in 
November 2003.  While the claims file was not available to the 
examiner, the examiner noted a review of the electronic VA 
treatment records and noted his history and that he had recently 
(January 2003) complained of gastric pain and discomfort, but 
that he had failed to show for a September 2003 appointment.  

The Veteran reported his symptoms of gastric bloating, burping, 
sense of fullness, heart burn and reflux that occurred daily.  He 
denied vomiting, hematemesis, melenahypoglycemic reactions, 
diarrhea, and constipation.  The physical examination was 
essentially unremarkable and an upper GI series found duodenitis.  
The examiner assessed duodenal ulcer disease.  

Though the Veteran sought VA treatment in 2004 and 2005 for right 
upper quadrant abdominal pain and left lower abdominal pain and 
reported receiving private care in 2004 for abdominal pain, in 
August 2004 these symptoms were diagnosed as a kidney stone, 
hydronephrosis, a gall bladder attack (cholecystitis), and by 
December 2006, as irritable bowel syndrome.  

The Board observes that the Veteran is not service-connected for 
any of these pathologies.  The VA treatment records continued to 
reflect the diagnosis of an ulcer in his medical history, but the 
treatment reports of record do not contain a request for 
treatment for his ulcer specifically.  

In April 2009, the Veteran was afforded a VA stomach examination.  
The claims file was reviewed, as were medical records.  The 
examiner noted there were no hospitalizations or emergency room 
visits for a peptic ulcer disorder.  The examiner noted abdominal 
tenderness.  While the Veteran reported nausea and constipation 
and diarrhea on a weekly basis, there were no periods of 
incapacitation due to stomach or duodenal disease.  He underwent 
an upper GI series.  The diagnosis was no peptic ulcer disease 
identified.    

The Board finds that the weight of the evidence is against the 
Veteran's claim for a rating greater than 10 percent for peptic 
ulcer disease.  The medical evidence does not show that peptic 
ulcer disease was more than mildly disabling.  

Significantly, the Board notes that the Veteran submitted a 
private evaluation in November 2003 which found no active ulcer 
craters and that this assessment was essentially confirmed in the 
2009 VA stomach examination which did not identify an active 
peptic ulcer disease.  Therefore, while he sought treatment for a 
variety of gastrointestinal symptoms and reported on-going 
symptoms, these cannot be attributed to peptic ulcer disease 
because no active disease has been shown.  

Rather, his complaints have been assessed as a variety of other, 
non-service connection pathologies.  No clinician has reported 
that the Veteran's ulcer disorder was worse.  His medical records 
dated within 1 year of his 2003 claim do not show any complaints 
of or treatment for this service-connected disability.  

There is no objective medical evidence that the Veteran 
experienced a worsening of his peptic ulcer disease.   
Accordingly, the Board finds that the claim for a rating greater 
than 10 percent for peptic ulcer disease is denied.

The Board has also considered his statements that his disability 
is worse.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the 
Veteran's peptic ulcer disease has been provided by the medical 
personnel who have examined him during the current appeal and who 
have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
this disability is evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the doubt 
rule is not applicable and the appeal is denied.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  

Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran is not currently employed and is 
referred to in the record as retired, and while he has stated in 
other submissions that he has not maintained a job since he 
retired from service, he has not attributed his lack of 
employment to his peptic ulcer disease in particular.  See 
September 2005 TDIU claim.  The 2009 VA examiner noted that the 
Veteran did not claim to have been hospitalized for his peptic 
ulcer.

Moreover, the rating criteria reasonably describe his disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted.  

Claims to Reopen Based on New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the 
submission of new and material evidence warranting revision of 
the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).  "New" evidence means evidence "not previously 
submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) 
(2010).  "Material" evidence means "evidence that, by itself 
or when considered with previous evidence of record, related to 
an unestablished fact necessary to substantiate the claim."  Id.  

In order to be "new and material" evidence, the evidence must 
not be cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim as in this case 
dealing with a claim for service connection.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last final 
disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 
2002).  "The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it must 
so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

The Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence has 
not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is new 
and material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Historically, the service connection for joint pain of the left 
ankle and right hand as due to an undiagnosed illness was denied 
by the RO in May 1998; service connection for pancreatitis was 
denied in August 1998; and service connection for a liver 
disorder was denied in November 1998.  

The claims were not well-grounded in that no such disabilities 
were found after the RO reviewed the service treatment records 
and VA examinations for general medicine, joints, and digestive 
system.  While the Veteran disagreed with the denial of the joint 
pain and pancreatitis claims, he failed to perfect the appeal 
following the April 1999 statement of the case.   

In September 2003, the Veteran submitted his current claim for 
joints, liver, and pancreatitis.  The RO denied the claims in 
March 2004, finding that new and material evidence had not been 
submitted to reopen the claims.  He perfected his appeal of the 
denials and these claims are now before the Board.   

After reviewing the record, the Board finds that new and material 
evidence has not been submitted in order to reopen the Veteran's 
claims for pancreatitis, joint pain of the right hand, or for the 
liver; however, new and material evidence has been submitted with 
regard to the claim for joint pain in the left ankle.  

In this case, the evidence submitted after the November 1998 RO 
decision consists of statements by the Veteran and his 
representative; current VA treatment records, which included a VA 
stomach examination; private treatment records, to include a 
private upper gastro-intestinal radiograph, and an article 
downloaded from the internet.  The current VA treatment records 
are new for all these claims in that they were not of record 
prior to May 1998.  

Regarding the claim for joint pain in the right hand as due to an 
undiagnosed illness, these records are not material because there 
is no complaint, treatment, testing, or effort to diagnose any 
complaint regarding pain in the right hand.  The Board 
acknowledges general affirmations in 2008 and 2009 VA primary 
care appointments by the Veteran of experiencing muscle pains and 
aches; however the right hand is not complained about or 
assessed.

Regarding the left ankle, the Veteran sought treatment for the 
left ankle in conjunction with his right ankle in March 2006 
through September 2006, and the treating clinician provided a 
diagnosis of a subchondral cyst or degenerative joint disease, 
with no reference to his right hand.  Therefore, his appeal to 
reopen his claim seeking entitlement to service connection for 
his left ankle is reopened and the appeal is granted to this 
extent only.  

Regarding the claim for a liver disorder, the VA treatment 
records are not material in that they provided a diagnosis of a 
fatty liver in December 2004.  The Veteran was diagnosed 
previously with a fatty liver in the June 1998 VA digestive 
systems examination and that evidence was before the RO when it 
denied his claim in November 1998.  That in 2004 he was again 
found to have a fatty liver is not new evidence or material in 
that this 2004 diagnosis does not aide the Veteran in 
substantiating his claim.  That he had a fatty liver was already 
established in the record.  Therefore, his appeal is denied.       

Regarding the claim for pancreatitis, the VA treatment records 
are not material in that the only reference to the Veteran's 
pancreas was a January 2004 echogram study which found no gross 
abnormality.  See Villalobos v. Principi, 3 Vet. App. 450, 452 
(1992)(evidence that is unfavorable to a claimant's case and that 
supports the previous denial cannot trigger a reopening of the 
claim).  No other VA medical report contained a complaint, 
diagnosis, or treatment of the Veteran's pancreas.  Therefore, no 
material evidence has been submitted and the appeal is denied.

Service Connection

Having reopened the claim for a left ankle disorder, the Board 
will now address the claim on the merits.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Service connection can be granted for certain diseases, to 
include arthritis, if manifest to a degree of 10 percent or more 
within one year of separation from active service.  Such diseases 
shall be presumed to have been incurred in service even though 
there is no evidence of disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	Service treatment records reflect that the Veteran was treated in 
October 1987 for complaints of left ankle pain.  There was no 
swelling or discoloration, though the ankle was tender to touch.  
An x-ray study found no fracture.  The clinical assessment was 
left ankle sprain.  
	
There is no further mention of this injury in the service 
treatment records.  On his August 1997 Report of Medical History, 
the Veteran reported left ankle pain; however, at the time of his 
retirement in August 1997 his Veteran's lower extremities and 
feet were found to be clinically normal.  Therefore, service 
records do not show chronic residuals associated with a left 
ankle injury at the time of retirement.  

Post-service medical reports include the January 1998 VA joints 
examination.  The report is unclear as to whether the Veteran's 
claim file or service treatment reports were available for 
review.  The examiner noted the Veteran's report of pain in his 
joints and swelling in his "legs" sitting or walking a long 
time.  The Veteran reported this was alleviated with ice on his 
ankles.  

Upon an objective examination, the examiner found no 
constitutional signs of inflammatory arthritis, full range of 
motion for the ankle joint and no painful motion.  The arthritic 
bone survey found no evidence of arthritis or any joint or bone 
pathology.  The assessment was a negative examination.  
Therefore, no chronic left ankle pathology was noted shortly 
after discharge.

The next post-service treatment report of record for the left 
ankle is a March 2006 primary care appointment several years 
after discharge during which the Veteran complained about 
bilateral ankle pain.  A May 2006 podiatry consult noted his 
complaints about left ankle being painful when weight bearing and 
swelling after exercise.  An x-ray found marginal osteophytes 
decreased joint space and the assessment was a subchondral cyst 
of the left ankle with degenerative joint disease.  The 
evaluation does not mention service.  

In September 2006, the Veteran complained again about pain in the 
left ankle when he exercised.  The assessment remained left ankle 
synovitis.  While an MRI was planned and the request remained 
pending, the treatment reports do not indicate an MRI was ever 
conducted.  

This is the first recorded symptomatology related to the 
Veteran's left ankle, coming some 10 years after discharge.  
Therefore, the medical evidence does not reflect continuity of 
symptomatology.

	Next, the Board has considered the lay evidence as it pertains to 
the issue.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant. See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements, the Veteran has asserted that his symptoms of 
a left ankle disorder have been continuous since service.  He 
asserts that he continued to experience symptoms relating to the 
left ankle after he was discharged from the service.  

In this case, after a review of all the evidence, the Board finds 
that the weight of the evidence demonstrates that the Veteran did 
not experience continuous symptoms of a left ankle disorder after 
service separation.  Further, the Board concludes that his 
assertion of continued symptomatology since active service, while 
competent, is not credible.  

First, the Board finds that the Veteran's more recently-reported 
history of continued symptoms of a left ankle disorder since 
active service is inconsistent with the other lay and medical 
evidence of record.  Indeed, while he now asserts that his 
disorder began in service, and the record reflects a single 
complaint in service, in the more contemporaneous medical history 
he gave at the service separation examination, he denied any 
history or complaints of symptoms of a left ankle disorder.  

Specifically, the service separation examination report reflects 
that the Veteran was examined and his extremities were found to 
be clinically normal.  His in-service history of symptoms at the 
time of service separation is more contemporaneous to service, so 
is of more probative value than the more recent assertions made 
many years after service separation.  See Harvey v. Brown, 6 Vet. 
App. 390, 394 (1994) (upholding a Board decision assigning more 
probative value to a contemporaneous medical record report of 
cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the veteran wrote during 
treatment than to his subsequent assertion years later).  

Next, the post-service medical evidence does not reflect 
complaints or treatment related to the left ankle for nearly 10 
years following active service.  The Board emphasizes the multi-
year gap between discharge from active duty service (1997) and 
initial reported symptoms related to the left ankle in 2006 
(nearly a 10-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

	Further, when the Veteran sought medical care with the VA primary 
care clinic in March 2006, he did not report that his left ankle 
symptomatology was related to an in-service history or that it 
was of longstanding duration, but that his ankles were painful 
and swelled post exercise.  He did not claim that his disorder 
was related to service until he filed his claim.  
	
	His silence, when otherwise reporting his past medical history 
constitutes negative evidence.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, and the absence of complaints or treatment for years 
after service.  For these reasons, the Board finds that the 
weight of the lay and medical evidence is against a finding of 
continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
left ankle subchondral cyst to active duty, despite his 
contentions to the contrary.    

	The Board acknowledges that the January 1998 joints examination 
report does not clearly state whether the Veteran's claims file 
was reviewed by the examiner; however it does contain his medical 
history, the reports of his symptoms, and an objective 
examination.  
	
	The Board finds that the examination was adequate for evaluation 
purposes.  There is no indication that the VA examiner was not 
fully aware of the Veteran's past medical history or that he 
misstated any relevant fact.  Moreover, there is no contradicting 
medical evidence of record.  The examiner found a negative 
examination, meaning that he found no diagnosis of a pathology 
related to the Veteran's left ankle.  Therefore, the Board finds 
the VA examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed left ankle subchondral 
cyst and active duty service.  While the Board reiterates that he 
is competent to report symptoms as they come to him through his 
senses, a subchondral cyst in the left ankle is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current appeal 
and by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 Vet. 
App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the notice letters provided to the Veteran in 
September 2003 and April 2009 included the criteria for reopening 
a previously denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  

Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous denial.  
Moreover, as the left ankle claim is reopened, there is no 
prejudice to the Veteran with regard to this issue.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and other pertinent treatment 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
Veteran submitted private treatment records.  Further, he was 
provided an opportunity to set forth his contentions during the 
hearing before a Veterans Law Judge.  The Board observes that he 
had requested a hearing but failed to appear in June 2007 for his 
scheduled hearing.

A specific VA medical opinion is not needed to consider whether 
the Veteran has submitted new and material evidence but, rather, 
the Board has reviewed all the evidence submitted to the claims 
file since the last final denial.  Therefore, a remand for a VA 
opinion or examination is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2010).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the Dingess requirements, in June 2007, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  The Veteran's claim was readjudicated in the 
August 2009 supplemental statement of the case.  With that 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 
2003, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran 
was given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as this 
is the premise of the claim.  It is therefore inherent that the 
he had actual knowledge of the rating element of the claim.  

In addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability on 
appeal by correspondence dated in June 2007.  Any questions as to 
the appropriate effective date to be assigned are moot as the 
claim has been denied.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA outpatient records.  Further, he submitted private 
treatment records for his ulcer disease.  

In addition, as referenced above, he was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge in June 2007; however the Veteran 
failed to show.   

Next, a specific VA medical opinion regarding the severity of his 
peptic ulcer was obtained in April 2009.  The Board finds that 
examination legally sufficient and the assessment probative.  

Moreover, regarding the left ankle claim, the Board finds that a 
VA examination is not warranted.  Given the absence of in-service 
evidence of chronic manifestations of the disorder on appeal, the 
absence of identified symptomatology for many years after 
separation, and no competent evidence of a nexus between service 
and the Veteran's claim, a remand for a VA examination would 
unduly delay resolution.

Further, his statements as to continuity of symptomatology are 
found to lack credibility given the specific findings of normal 
lower extremities in the August 1997 retirement examination and 
negative findings in the 1998 VA joints examination, which was 
prior to his seeking treatment in 2006, nearly 8 years after 
service separation.  

In addition, the Board finds that the medical evidence of record 
is sufficient to make a decision on the claim.  Therefore, remand 
for a VA examination is not warranted.  Therefore, the available 
records and medical evidence have been obtained in order to make 
an adequate determination as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An evaluation in excess of 10 percent for peptic ulcer disease is 
denied.

As new and material evidence has not been submitted to reopen the 
previously denied claim of service connection for joint pain of 
the right hand as due to an undiagnosed illness, the appeal is 
denied.  

As new and material evidence has been submitted to reopen the 
previously denied claim of service connection for a left ankle, 
the appeal to this extent only is granted and the claim is 
reopened.

As new and material evidence has not been submitted to reopen the 
previously denied claim of service connection for a liver 
disorder, the appeal is denied.  

As new and material evidence has not been submitted to reopen the 
previously denied claim of service connection for pancreatitis, 
the appeal is denied.  

Service connection for left ankle subchondral cyst, claimed as 
joint pain of the left ankle, is denied.


REMAND

With respect to the claim for a psychiatric disorder, the Board 
notes that the Veteran's VA mental health treatment records 
appear to be incomplete.  They span December 2003 through January 
2009.  The December 2003 VA psychiatry note is entitled a 
"progress note" and the entry is plainly not an initial 
evaluation.  The September 2004 VA psychiatry treatment entry 
also refers very generally to the Veteran's history as being 
documented in other visits to that VA clinic.  

Upon further review of the claims file, the Board observes that 
the examiner who conducted the April 2009 VA mental disorder 
examination also indicated that the Veteran's outpatient records 
began in 2001.  As the Veteran retired from service in October 
1997, all of his VA psychiatry or mental health treatment records 
must be obtained and added to the record.

As well, the Veteran identified a private physician who provided 
him with psychiatric care and submitted a signed release for 
these records in November 2004.  In May 2006, the RO requested 
that the Veteran complete and return a signed release for this 
private physician for the development of this claim.  

In the July 2006 supplemental statement of the case, the RO 
observed that it had not received a response from the Veteran.  
In light of the Board's order to remand the acquired psychiatric 
disorder claim for further development, the Board finds that 
another attempt to obtain the private psychiatric treatment 
records is appropriate.  

Finally, regarding the appeal seeking to reopen the claim for 
service connection for a right shoulder, originally characterized 
as due to an undiagnosed illness, the Board finds the VA 
treatment records incomplete.  In July 2004 and August 2004, the 
Veteran reported pain in both shoulders to his primary care 
clinician.  An x-ray study of his shoulders was ordered.  The VA 
treatment reports of record do not include the finding of that x-
ray study.  These finding must be printed and included in the 
record for Board review.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records 
pertaining to the Veteran's mental health, to 
include psychiatry and social worker notes, 
from the San Juan and the Mayaguez VA medical 
facilities dated from October 1997 to 
December 2003, and then January 2009 to 
present and associate them in the record.  
Document any negative replies.

2.  Contact the Veteran and request a 
properly completed VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for any private mental health or 
psychiatric care providers, specifically for 
a Dr. Ariel Rojas Davis, for the period from 
2001 to present.  Document any attempts to 
obtain such records.  

Upon receipt of such releases, VA must take 
all appropriate steps to obtain the 
identified relevant records.  Document any 
negative replies.  In the alternative, the 
Veteran should be informed that he may submit 
the records himself directly to VA.

3.  Obtain all VA treatment records 
pertaining to the Veteran's right shoulder, 
specifically an x-ray study ordered in July 
2004, at the San Juan or Mayaguez VA medical 
facilities and associate them in the record.  
Document any negative replies.

4.  Then readjudicate the claims at issue in 
light of any additional evidence obtained.  
If the dispositions of the claims remain 
unfavorable, send the Veteran and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it.  Thereafter, return the file 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


